DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 10-18 in the reply filed on 10/12/2022 is acknowledged.
Claim 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/12/2022.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “Figure 13B” has been used to designate “a graphical illustration showing that SWAT cultures secrete adiponectin at basal levels on days 1 and 5 of culture” in the specification but is “a graphical illustration showing that SWAT cultures perform lipolysis in response to catecholamine stimulation after days 1 and 5 in culture” in the drawings and reference character “Figure 13C” has been used to designate “a graphical illustration showing that SWAT cultures perform lipolysis in response to catecholamine stimulation after days 1 and 5 in culture” in the specification but is “a graphical illustration showing that SWAT cultures secrete adiponectin at basal levels on days 1 and 5 of culture” in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because: (i) Figure 10C, 12, 14 are too blurry to evaluate, (ii) Figure 13A and 13B have identical colors for the two groups compared (day 1vs 5 in figure 13A and +/-forskolin in figure 13B) thus cannot be evaluated.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The use of the term “CellTracker”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “a population of support cells is generated based on the population of healthy cells” and “preparing a target tissue based on a second sample of healthy buoyant tissue”.  The meaning of the phrase “based on” in the context of this claim is unclear. The Oxford Learner’s dictionaries states that “base on” means “to use an idea, a fact, a situation, etc. as the point from which something can be developed” (oxfordlearnersdictionaries.com/definition/english/base-on). Accordingly, it is unclear if the population of support cells in the instant claim are generated using the idea of healthy cells or facts about the healthy cells or directly from healthy cells. Similarly, it is unclear if the target tissue in the instant claim using the idea of healthy tissue or facts about the healthy tissue or directly from the healthy tissue. The embodiments described in instant specification use Adipose-derived Stromal cells differentiated from adipose tissue from healthy human tissue and target tissue is minced native breast tissue (Human breast tissue model, [0072]). Therefore, for the purpose of compact prosecution, this claim will be interpreted as “a population of support cells is generated from the population of healthy cells” and “preparing a target tissue from a second sample of healthy buoyant tissue”.
Claim 11 recites “a collection of multiplexed sandwich constructs”. It is unclear what is a multiplexed sandwich constructs since the claim does not provide any structural features for it and the specifications do not mention a multiplexed sandwich construct. A multiplex of sandwich construct could mean a sandwich construct with a plurality of support layers sandwiching a target tissue (similar to embodiment described in [0091]) or it could mean a plurality of sandwich constructs (similar to embodiment described in ([00112]). 
Claims 12-18 are rejected due to their dependence on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Hirt et al (US 2019/0018002 Al, Published January 2019) in view of Lau et al (Sandwiched White Adipose Tissue: A Microphysiological System of Primary Human Adipose Tissue. Tissue Engineering: Part C, Volume 24, January 2018, cited in the IDS dated 3/12/2021) and Scahill et al (A Microphysiologic Platform for Human Fat: Sandwiched White Adipose Tissue. JOVE, Volume 138, August 2018, cited in the IDS dated 3/12/2021)
Regarding claim 10, in view of the 112b issues noted above, Hirt teaches “a method of testing efficacy of tumor or cancer treatment, comprising: obtaining tissue from the tumor or cancer of a patient; culturing the tissue in a method according to any one of the preceding claims; applying a treatment to the tissue; monitoring the tissue; and evaluating changes in the monitored growth, viability and/or volume of the tissue upon treatment” [0027].  The culturing method of Hirt comprises “obtaining a sample of human or animal tissue; downsizing tissue of the sample; generating an assembly by placing the downsized tissue on a scaffold; arranging the assembly inside a culture chamber of a 3D perfusion system; and perfusing the assembly in the 3D perfusion system for a predefined time” [0012]. Hirt states that “The term "downsizing" as used herein can particularly relate to a pre-digestion and/or a mechanical treatment of the tissue. Digested or downsized tissue can be cell clumps and tissue fragments of a plurality of cells such as ten to hundreds of cells. The tissue chunks or cell clumps may have a size of about 0.5 mm to about 2 mm such as, for example, 1mm x 1mm.” Hirt provides specific examples using tissues from colorectal cancer and breast cancer ([0064]). Regarding the scaffold in their culturing method, Hirt states that the scaffold “can be coated with or without extracellular matrix proteins (e.g. matrigel, etc.) and/or pre-cultured with appropriate cell sources (e.g. stromal cells etc.)” ([0016]). Hirt states that the assembly generated by the culturing method is a sandwich assembly which “comprises placing the downsized tissue between two scaffolds” ([0024]). Taken together, Hirt teaches a method of evaluating the efficacy of a candidate tumor or cancer treatment using a sandwich assembly construct comprising of two scaffolds that can be coated with supporting stromal cells sandwiching a target tissue prepared from a patient’s cancer tissue wherein the method further comprises of exposing the sandwich assembly construct to a candidate tumor or cancer treatment by applying the treatment to the tissue and evaluating changes in the tissue. 
Hirt does not teach isolating healthy cells from healthy buoyant tissue, generating support cells from healthy cells and preparing a target tissue with separate healthy buoyant tissue added with the tumor tissue. Lau teaches a sandwich white adipose tissue construct wherein adipose stromal cells are derived from human white adipose tissue (WAT)and sandwich fresh primary WAT (see Methods: ASC isolation, Production of SWAT cultures). Lau notes that WAT is buoyant (Discussion, para 1, lines 4-7) and the WAT for stromal cell generation was derived from subjects undergoing elective surgery and do not disclose any adipose-disorders. Therefore, Lau teaches a sandwich white adipose tissue construct with supporting stromal cells generated from healthy tissue sandwiching a target tissue prepared from a subject’s healthy buoyant white adipose tissue. Lau indicates that the use of WAT-derived stromal cells in their sandwich construct was valuable for culturing fresh WAT as target tissue because it regulates WAT physiology by providing appropriate environment (Discussion, para 3, lines 1-4). Lau discloses that their sandwich construct will successfully model human fat tumors (Discussion, last para, lines 6-10). Therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the sandwich WAT construct of Lau in which WAT is derived from human fat tumors (as disclosed by Lau) in the method of Hirt to yield a predictable result of a method to evaluate candidate treatments for WAT tumors in an individual. 
Lau does not teach preparing a target tissue with separate healthy WAT and tumor tissue. Scahill teaches that the sandwich white adipose tissue construct of Lau can be used to study how WAT contribute to cancer pathology by growing cancer cells on a membrane above Lau’s sandwich construct (Discussion, last lines). Scahill notes that accumulation of adipose tissue contributes to certain types of cancer (Introduction, line 1).Therefore, a skilled artisan will be motivated by Scahill’s disclosure of using Lau’s construct to study WAT contribution to cancer pathology and therefore, it will be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the sandwich constructs of Hirt and Lau, by preparing a target tissue with tumor tissue using the disclosure of Hirt along with the healthy buoyant fresh WAT tissue and subject WAT-derived stromal cells as support cells as disclosed by Lau, with a reasonable expectation of success to yield a sandwich construct with both WAT tissue and tumor tissue that could be useful for studying WAT contribution to cancer pathology and treatment and can be used in the method of Hirt to evaluate candidate treatments for tumors that may suppress tumors directly via their effect on the tumor tissue or indirectly via their effect on WAT. 
Regarding claim 11, in view of 112b issue noted above, Hirt teaches a method with at last two sandwich assembly constructs. In figure 1, they show 1 and 1’ each of which are tumor tissue cultured using their culturing method ([0054], “The selection method comprises a first step in which tissue of a tumor and further tissue of the same tumor are identically cultured with the culturing method 1, 1'). Lau also teaches production of sandwich white adipose tissue cultures in six-well multidishes i.e. plurality of sandwich constructs (Methods: Production of SWAT cultures, line 1).
Regarding claim 12, Hirt teaches using tumor tissue chunks of about 0.5mm to 2mm ([0015]) and Lau teaches fresh adipose tissue minced into 0.5-1mm segments (page 136, right column, para 2, line 1). 
Regarding claim 13, Hirt does not teach labeling the tumor tissue with non-cytotoxic label. Lau teaches labeling techniques to distinguish elements of the sandwich construct and investigate their morphology. Lau teaches labeling the supporting stromal tissue with green fluorescent protein to distinguish it from the target WAT tissue (Methods: Enhanced green fluorescent protein transduction, Figure 1B). Lau also teaches labeling WAT tissue with other non-cytotoxic stains to visualize its morphology such as Nile Red stain and Oil Red O stain (Figure 3B, 3C). A skilled artisan would be motivated to use the labeling techniques of Lau to label the tumor tissue of Hirt to distinguish and/or visualize the tumor tissue. Therefore, it will be obvious to a person of ordinary skill in the art to use the known technique of Lau to improve the sandwich construct of Hirt and Lau (as discussed above for claim 10 in ¶13) to yield a predictable result of a sandwich construct in which the tumor tissue can distinguishably visualized.
Regarding claims 14 and 15, Hirt does not teach a method in which the sample for stromal cells and the sample for the tumor tissue is from the same or different individual. Lau teaches that in their sandwich construct the stromal cells and the WAT are derived from different patients however “autologous” sandwich construct from the same patient is also disclosed (Discussion, page 143, right column, last para and page 144, left column, first para). Lau indicates that “production of single-source SWAT may offer advantages for personalized medicine, such as pharmaceutical screening and gene therapy” however this will be limited to “patients undergoing multiple stage procedures”. Therefore, a skilled artisan is informed of the advantages and disadvantages of obtaining samples from same or different individuals and would consider these factors when generating their sandwich construct based on sample availability and experimental needs. Therefore, it will be obvious to a person of ordinary skill in the art to combine the teachings of Lau regarding obtaining samples from same or different individuals with the sandwich construct of Hirt and Lau (as discussed above for claim 10 in ¶13) to yield a predictable result of sandwich construct with sample from same or different individuals. 
Regarding claims 16-18, Hirt teaches an example using breast cancer tumor treated with fulvestrant, a candidate neoadjuvant endocrine therapeutic, showing a decrease in tumor growth (Figures 12 and 13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10, 12, 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, 9, 10, 11, 13-15  of U.S. Patent No. US 11268059 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of claims 1, 8, 9, 10, 11, 13-15  of U.S. Patent No. US 11268059 B2 completely encompasses the claims 10, 12, 16 of the instant application. The claims 1, 8, 9, 10, 11, 13-15  of U.S. Patent No. US 11268059 B2 comprise a system with comprising supporting cells, buoyant tissue that maybe healthy or from a buoyant tumor such a cancers of WAT that may affect the WAT in the breast, where in buoyant tissue is 0.5-1mm and the system includes a detector allowing for a method for evaluating candidate exogenous agents.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATASHA DHAR whose telephone number is (571)272-1680. The examiner can normally be reached M-F 8am-4pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571)272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATASHA DHAR/Examiner, Art Unit 1632                                                                                                                                                                                                        
/KARA D JOHNSON/Primary Examiner, Art Unit 1632